DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending where no claim has been amended.  Claims 7-13 are withdrawn from consideration and claims 1-6 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as obvious over the article titled “On-line Heat Treatment Process for Steel Pipe with Water Quenching” by Tao et al (cited by applicant in IDS) in view of the evidentiary reference 4130/4135/4137, 33CrMo4 Datasheet.
Regarding claims 1-4, Tao discloses, a process for the on-line quenching of seamless steel tube using residual heat, comprising the following steps: wherein the steel comprises 33CrMo, which overlaps the instantly claimed composition range as follows (see 4130/4135/4137, 33CrMo4 datasheet)
Element
Claimed wt%
33CrMo4 wt%
Overlaps?
C
0.17-0.3
0.3-0.37
Yes
Mn
0.45-1.65
0.5-0.8
Yes
Cr
0-1.05
0.9-1.2
Yes
Mo
0-0.23
0.15-0.3
Yes
B
0-0.0025
~0
Yes

0-1.05
~0
Yes
Fe
Balance
Balance
Yes


cooling the tube when the temperature of tube is higher than the transformation point (i.e. Ar3) by spraying water evenly along the circumferential direction of the tube so as to continuously cool the tube to room temperature, within the instantly claimed range of not higher than Ms-95 °C, and controlling the cooling rate to be at least 40 °C/s, overlapping the instantly claimed ranges of E1 to E2 for 33CrMo, to produce a fully martensitic microstructure (Tao, sections 2, 3.2 and 4.1).
Regarding the overlapping composition and cooling rates, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of the composition and cooling rate of Tao including the instantly claimed because Tao discloses the same utility throughout the disclosed ranges.
Regarding claim 5, Tao discloses a method for manufacturing a seamless steel tube using residual heat, comprising the following steps: (1) manufacturing the billet; (2) forming the billet into tube; (3) cooling the tube by the process for the on-line quenching of seamless steel tube according to the above method; and (4) tempering (Tao, section 3.3).
Regarding claim 6, Tao discloses tempering at a temperature of 600-650 °C for 50-60 minutes (Tao, section 4.1), lying within the instantly claimed ranges.
Regarding claim 7, Tao discloses the billet is heated followed by piercing, successive rolling, stretch reducing or sizing, so as to obtain the tube (Tao, sections 1 and 3.3).  Regarding the instantly claimed heating time and temperature, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence 

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
Applicant argues that section 2 describes a “usual quenching and tempering heat treatment process” that Tao is attempting to replace.  This is not found persuasive because section 2 of Tao is describing the usual tempering heat treatment process that Tao is trying to study, not replace.  The process flowchart is shown in Figure 1 which matches the “usual quenching and tempering heat treatment” described in section 2.
Applicant argues that Tao does not teach cooling a tube when a temperature is higher than Ar3 to be not higher than Ms-95 °C as required by claim 1.  This is not found persuasive because Tao teaches cooling the tube when the temperature of tube is higher than the transformation point (i.e. Ar3) b so as to continuously cool the tube to room temperature, within the instantly claimed range of Ms-95 °C (Tao, sections 2, 3.2 and 4.1).
Applicant argues it is improper to combine different processes of Tao.  This is not found persuasive because the rejection does not rely on the combination of different processes but rather a single process described by Tao in sections 2, 3.2 and 4.1 and shown in figure 1 of Tao.
Applicant argues that Tao fails to disclose an overlapping range of E1 to E2 because Tao does not select a cooling rate based on a mass percentage of elements of a seamless steel tube.  This is not found 
Applicant argues that the examples in the instant specification establish unexpected results in terms of the cooling rate in that excessively high cooling rates produce cracking.  This is not found persuasive because excessively high cooling rates causing cracking is a well known issue in the art. The article titled “Problems Associated with Heat Treating” by Canale et al states, “Quenchants must be selected to provide cooling rates capable of producing acceptable microstructure in the section thickness of interest. However, it is not desirable to use quenchants with excessively high heat removal rates. Typically, the greater the quench severity, the greater the propensity to cause increased distortion and cracking… Cooling power (quench severity) of quenchant should be as low as possible while maintaining a sufficiently high cooling rate to ensure the required microstructure, hardness, and strength in critical sections of the steel parts” (Canale, page 45, “Quenchant Selection and Severity.” Thus applicant’s result that lower cooling rates cause less issue with cracking is not unexpected.  
Applicant argues that Canale does not speak to whether selecting a cooling rate based on a mass percentage of corresponding elements unexpectedly results in steel tubes without cracks.  This is not found persuasive because Canale explicitly states that increasing the carbon equivalent of a steel increases the crack sensitivity of the steel and that slower quenching of higher CE steels can be used to moderate shrinking and transformation stress (Canale, “Cooling and Steel Metallurgical Transformation, pages 32-33, figure 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Practice of on-line Water quenching Heat treatment for Steel Tubes” by Feng et al discloses .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736